DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       CASSANDRA R. HOLLEY,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D19-818 and 4D19-819

                          [November 25, 2020]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Dan L. Vaugh, Judge; L.T. Case Nos. 31-
2018-CF-000716-A and 31-2018-CF-000578-B.

   Carey Haughwout, Public Defender, and Ikram Ally, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN, JJ., and BELL, CAROLYN, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.